Title: To Thomas Jefferson from Robert Smith, 7 September 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Baltimore Sep. 7. 1805
                  
                  No despatches came, as I had expected to the Navy Dept., in the Vessel that brought to Salem the pleasing account of peace with Tripoli, and I presume none came from Col. Lear to the State Dept.—A publick Vessel was no doubt immediately sent with despatches. And I fear some accident has prevented her arrival. It will I presume, be found that the peace has been accelerated by the movements of Eaton in the neighbourhood of Derna. The apprehensions excited by those movements and by the great preparations of the Commodore, I can easily concieve, induced the Bashaw to send to the Commodore a flag of Truce with overtures of accomodation. If under such circumstances Col. Lear did not dictate the terms I shall indeed be much surprised and not a little mortified.
                  Mr. Madison yet remains in Philada. If I should not have the pleasure of seeing him soon I will forward to you my general ideas on the subject of our situation with Spain.
                  Respectfully
                  
                     Rt Smith 
                     
                  
               